DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office Action is responsive to the amendment filed 12 October 2021. As directed by the amendment: Claims 1 and 11-15 have been amended, Claims 4-10 stand withdrawn, and Claims 2, 3, and 16-18 are cancelled. Currently, Claims 1 and 4-15 stand pending in the application. 
The cancellation of claims 3 and 16 has rendered moot their relevant objections due to minor informalities. The incorporation of the suggested claim language into claim 1 is noted and accepted. 

Response to Arguments
Applicant's arguments filed 12 October 2021 with regard to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Weinstein (US 2008/0097445) is not relied upon in an anticipation rejection of claim 1, and any deficiencies are resolved by modification in view of Stubinger (WO 2017/153560), so Applicant’s arguments that claim 1 is not anticipated by Weinstein are moot. 
Applicant contends that Weinstein does not disclose “the N connecting faces are identical in shape” nor “each connecting face has one connecting pin and one connecting hole.” As above, Examiner notes that Weinstein is modified in view of Stubinger to provide each of the N connecting faces in 
As to Stubinger, Applicant contends that Stubinger is only for being assembled to form a specific shape, and is not a unit that can form different shapes. Examiner respectfully submits that Stubinger is relied upon only as a teaching of a connection between adjacent faces that uses a duplication of connections, i.e. two male/female interactions for a single aligned pair of connecting faces. Applicant further contends that there is no single connecting face in Stubinger that has connecting pin and . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Weinstein teaches that having both male and female connecting members on a single bone plate element reduces inventory by allowing any of the bone plate elements to be connected to any other of the bone plate elements (¶42), and Stubinger teaches that the types and locations of connecting pins and holes can be selected to optimize the strength of the connection and simulate a distribution of forces on the implant which occurs in the body on the implant (¶99).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2008/0097445 to Weinstein, in view of WIPO International Publication No. WO 2017/153560 to Stubinger et al. (hereinafter, “Stubinger”; see attached Machine Translation (MT)). 
As to claims 1 and 11, Weinstein discloses an assembleable artificial bone plate being bendable (¶44, capable of being flexed or bent, shown in Fig. 5B) and comprising multiple artificial bone plate units, and each of the artificial bone plate units (12) comprising a plate body having two main surfaces (top and bottom) (¶41-43), shown in Fig. 1A; a peripheral surface (defined by six connecting faces 49-59) connected between the two main surfaces, shown in Fig. 1B; multiple connecting protrusions (20, 24, 44) formed on the plate body and along the peripheral surface on the plate body (¶43); and multiple connecting holes (22, 46, 48) formed in the plate body and along the peripheral surface in the plate body; the connecting holes corresponding in shape to the connecting pins; wherein the connecting pins and the connecting holes are located on the peripheral surface of the plate body, shown in Figs. 1A-1B; 
Although Weinstein discloses multiple connecting protrusions that may be interpreted under broadest reasonable interpretation as pins (commonly understood as a slender elongated fastener, wherein Weinstein’s protrusions are slender and elongated along the length of the respective peripheral side), assuming arguendo, Weinstein is silent as to the multiple connecting protrusions comprising pins. 
Stubinger teaches that an implant, shown in Fig. 7, may be comprised of multiple units that are connected to each other via connecting pins (53, 54, 55) and complementary connecting holes (not shown in this embodiment, but shown for exemplary purposes in other embodiments, Figs. 1 and 2), wherein the multiple connecting pins are formed on the implant body and along the peripheral surface on the implant body, and the multiple connecting holes are formed in the implant body and along the peripheral surface on the implant body; the connecting holes corresponding in shape to the connecting pins (MT, ¶92, 98); wherein the types and locations of connecting pins and holes can be selected to optimize the strength of the connection and simulate a distribution of forces on the implant which occurs in the body on the implant (¶99). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide Weinstein’s plate unit with the connecting pins (e.g. 53, 54, and/or 55 in Stubinger) and complementary connecting holes in place of the protrusions and complementary holes as disclosed in Weinstein, since Stubinger teaches a variety of different types of complementary pins 
Weinstein is silent as to wherein a number of the connecting pins is N, and each of the connecting pins is formed on a respective one of the N connecting faces; wherein a number of the connecting holes is N, and each of the connecting holes is formed on a respective one of the N connecting faces; wherein the N connecting faces are identical in shape; among said two connecting faces that are aligned with each other, the connecting pin on each one of said two connecting faces is mounted inside the connecting hole in the other one of said two connecting faces. 
Stubinger teaches wherein the implant body has a connecting face formed on the peripheral surface that has both a connecting pin and a connecting hole (as shown in Fig. 7, the two facing connecting faces each comprising a pin 55 each must also have a corresponding connecting hole, although not shown, to accommodate the pin 55 of the facing connecting face of the adjacent unit; each connecting face has a connecting pin on a trailing half of the face and a connecting hole on a leading half of the face); wherein the types and locations of connecting pins and holes can be selected to optimize the strength of the connection and simulate a distribution of forces on the implant which occurs in the body on the implant (¶99). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide each of the N connecting faces in Weinstein’s plate unit with one each of a connecting pin and a connecting hole, as taught by Stubinger, to provide increased security to the e.g. on a trailing half of each connecting face, as shown in Stubinger); wherein a number of the connecting holes is N (6), and each of the connecting holes is formed on a respective one of the N connecting faces (e.g. on a leading half of each connecting face, as shown in Stubinger), because each of the N faces would have one each of the pins and holes; wherein the N connecting faces are identical in shape (since each connecting face has the same distribution and location of pin and hole and the hexagon has equal length sides); wherein the artificial bone plate units are connected to each other; among any two of the artificial bone plate units that are connected to each other, one of the connecting faces of one of said two artificial bone plate units is aligned with one of the connecting faces in the other one of said two artificial bone plate units; among said two connecting faces that are aligned with each other, the connecting pin on each one of said two connecting faces is mounted inside the connecting hole in the other one of said two connecting faces (as demonstrated in Fig. 7 of Stubinger, the connecting pin on each of the two connecting faces that are aligned with each other is mounted inside the connecting hole in the other one of the two connecting faces; as applied to Weinstein, the connecting pin that is in the trailing half of each connecting face would be mounted inside the connecting hole that is on the leading half of the aligned connecting face on the adjacent unit). 

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Stubinger (hereinafter, “Weinstein/Stubinger”), as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication No. US 2017/0143393 to Hipp et al. (hereinafter, “Hipp”). 
Weinstein/Stubinger disclose the artificial bone plate unit may be made of a variety of biocompatible materials such as steel or titanium (Weinstein, ¶54; Stubinger, ¶77), but are silent as to wherein the artificial bone plate unit is made of Ti-6Al-4V; wherein the artificial bone plate unit is made of polyether ether ketone; wherein the artificial bone plate unit is made of aluminum. 
Hipp teaches that a bone fixation implant may be made of a variety of biocompatible materials such as Ti-6Al-4V (¶70; since a titanium aluminum alloy comprises at least part titanium and at least part aluminum, this also teaches that the implant may be made of aluminum), or polyether ether ketone (¶71). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to make the artificial bone plate unit of Weinstein/Stubinger of any of a variety of biocompatible materials as taught by Hipp, such as Ti-6Al-4V or polyether ether ketone, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since Hipp teaches that these various biocompatible materials are suitable for bone implants. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein/Stubinger, as applied to claims 1 and 11 above, and further in view of U.S. Patent No. US 8,114,080 to Schulze et al. (hereinafter, “Schulze”). 

Schulze teaches that a bone fixation implant may be made of a variety of biocompatible materials such as 316L stainless steel (col. 6 / ll. 38-43). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to make the artificial bone plate unit of Weinstein/Stubinger of any of a variety of biocompatible materials as taught by Schulze, such as 316L stainless steel, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since Schulze teaches that these various biocompatible materials are suitable for bone implants. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775  

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775